Citation Nr: 1231875	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-43 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a dental disorder due to dental trauma.


WITNESS AT HEARING ON APPEAL

Veteran and L.H.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from February 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, October 2008, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2012, the Veteran testified at a hearing before the Board.  The record was held open for 60 days in order to allow the Veteran time to submit additional evidence.  Later in July 2012, the Veteran submitted additional evidence in the form of a private physician's statement with an apparent waiver of review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The decision below addresses the Veteran's claim of service connection for a respiratory disorder (claimed as pleurisy).  In applying for benefits in May 2007, the Veteran referred to a claim for service connection for  "pleurisy" and "scarring of lungs".  The Board notes that the Veteran underwent resections of the left upper lobe as well as the middle right lobe due to adenocarcinoma.  The RO as well as a VA examiner have referred to this, during the appeal.  In light of this diagnosis and the fact that the adenocarcinoma affects the respiratory system, VA must also consider the Veteran's potential entitlement to benefits, not just for the diagnosed COPD/emphysema and pleural scarring, but also for any other respiratory disorder such as adenocarcinoma of the lungs that have been diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The service treatment records show that the Veteran was treated on numerous occasions for respiratory-related disorders during service that were variously diagnosed as bronchitis, pneumonia, and upper respiratory infection (URI).  

Post service records show that a private December 2004 CT scan of the chest revealed a left mid lung nodule as well as scarring in both lungs with evidence of emphysema.  Eventually an adenocarcinoma was found and the Veteran underwent a left lobectomy.  She also underwent a right middle lobectomy in February 2010 due to adenocarcinoma.  VA outpatient records dated since 2007 include diagnoses of COPD. 

The RO sought a VA medical opinion regarding the etiology of the Veteran's pulmonary disorders.  A VA examination was conducted in April 2011.  The physician examined the Veteran and diagnosed emphysema with some bi apical scarring.  A pulmonary function test (PFT) was conducted later that day.  The examiner noted that there were moderate effects from an obstructive ventilatory defect, which was seen in COPD.  In commenting on the etiology of the Veteran's pulmonary disease, the examiner indicated that the adenocarcinomas were unrelated to the Veteran's military service including the treatment for bronchitis and pneumonia.  Besides only providing a conclusory statement, this examiner failed to comment on the etiology of her emphysema/COPD or pleural scarring.  

The Veteran presented testimony at a hearing held in May 2012.  She reported that in 1973 while stationed in San Diego, flu shots were distributed to service personnel.  She stated that at that time she had a cold and declined the shot, but she was forced to take it.  That night, her symptoms reportedly increased and she was diagnosed with pleurisy which affected her for three months.  She stated that since this episode she has had respiratory problems.

Subsequent to her hearing, the Veteran submitted a July 2012 statement from a private physician.  This physician reported the Veteran's service and medical history.  In regards to the etiology of her pulmonary disorders, he stated "[w]hile I cannot directly attribute her findings to this single episode, it certainly sounds severe; and I cannot exclude some contribution to her chronic lung problems."  

As pointed out, the VA examiner's opinion was conclusory in nature and he/she failed to provide any rationale for that conclusion.  Also, the private physician's opinion is equivocal regarding whether the current pulmonary problems are, in fact, a result of the Veteran's in-service flu shot.  Therefore, on remand the Veteran should be afforded an additional examination and a medical opinion, with rationale, should be obtained.

Besides her claim for a respiratory disorder the Veteran also claims that service connection is warranted for a dental disability related to trauma and a cervical spine disability.  

In written statements and testimony, the Veteran stated that in 1975 while performing a gymnastic procedure she fell on her back.  She stated that she went to the infirmary but was not treated for her neck.  She contends that since this accident she has been having neck problems.  The Veteran also submitted a March 2006 CT scan report of the chest, which showed incidental findings of degenerative disc disease of the cervical spine.  

The Veteran has not been afforded a VA examination of the claimed disability.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is competent to report the presence of neck pain.  Further, her reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, supra.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, supra. 

At her hearing, the Veteran described her neck injury and indicated that she received treatment at University of California Hospital at Irvine in 1977 or 1978.  She also stated that she received treatment at the VA Medical Center in Los Angeles.  She also referred to other medical facilities including Saint Joseph's Hospital, Stamford Hospital, and Stamford Radiology.  She stated that she would attempt to obtain records from Stamford Radiology and Saint Joseph's Hospital.  

In reviewing the claims file, the RO attempted to obtain records from UC Irvine and Stamford Hospitals in 2009.  UC Irvine notified VA in April 2009 that their search revealed no records related to the Veteran.  In June 2009, Stamford Hospital indicated that the Veteran's name did not match the database.  However, the Veteran had not mentioned prior treatment at either St. Joseph Hospital or the VA facility in Los Angeles.  The RO/AMC should attempt to obtain the Veteran's complete treatment records from these sources.  

There also appear to be other outstanding medical records.  The July 2012 private physician's letter refers to Dr. J. Blumen, the Veteran's primary care physician.  The record also reveals that the Veteran was treated by Dr. Shows in 1978, Dr. Liebowitz in 1982, and Dr. Mitchell Hubsher beginning in 1988.  The RO/AMC should also attempt to obtain the Veteran's complete treatment records from these sources.  

Finally, review of the claims folder shows that the Veteran applied for Social Security Administration (SSA) disability benefits in March 2007.  To date, however, a copy of her SSA records has not been associated with the claims file.  The possibility that SSA records could contain evidence relevant to her claims cannot be foreclosed absent a review of those records.  Thus, remand is also necessary to obtain the Veteran's SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of all decision(s) and documents or evidentiary material pertaining to the Veteran's application for SSA disability benefits.  If these records are not available, a negative reply must be provided.

2.  Obtain a complete copy of the Veteran's VA treatment records, to include any archived records, from the Los Angeles VA Medical Center, dated since 1977.  The Board is particularly interested in any records dated in 1977 and 1978.

3.  Obtain a complete copy of the Veteran's VA treatment records from the Providence VA Medical Center, dated since 2007.

4.  Make arrangements to obtain the Veteran's treatment complete treatment records from Dr. J. Blumen (current); St. Joseph Hospital (dated in 1977 and 1978); Dr. Shows (dated in 1978); Dr. Liebowitz (dated in 1982); and Dr. Mitchell Hubsher (dated from 1988 forward).    

5.  After completing the above development, schedule the Veteran for an appropriate VA examination for her cervical spine.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify all current cervical spine disorders found to be present.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the incident when the Veteran fell on her back.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

6.  Schedule the Veteran for a VA respiratory examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify all current respiratory disorders found to be present, i.e., COPD, emphysema, pleural scarring, residuals of adenocarcinoma, etc.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the episodes of pneumonia, bronchitis, upper respiratory infection, and/or when the Veteran was reportedly forced to get a flu vaccine when she had a cold.  An opinion should be provided for each current pulmonary disorder.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

7.  Next, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

8.  Finally, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford her an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

